Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Final Rejection

The applicant’s amendment of 11/23/2022 necessitated a new ground of rejection as follows below:


                                                      Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless —

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

 Claims 1, 3, 5-6, and 10-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kimura et al. (US Pat. 10,118,396).

              Kimura et al. disclose in Figures 1-9A a printing apparatus comprising:

             Regarding claim 1, a print head (13) including a nozzle array comprising a plurality of nozzles (131) for discharging a liquid (ink) (Figure 5A); 
a negative pressure generating portion (32) configured to apply a negative pressure to the nozzle array (Figure 5A, paragraph 3);
a tank (15) configured to store the liquid (19) (Figure 5A); and 
a tube (51) configured to supply the liquid stored in the tank (15) to the print head (13), the tube (15) being connected to the print head (13) in a state of the print head (13) discharging the liquid (19) from the nozzle array (131), wherein a highest position of a liquid level in the tank (15) in the vertical direction is higher than a position of the nozzle array (131), and an absolute value of a water head difference caused by a difference between the highest position of the liquid level in the tank (15) and the position of the nozzle array (131) is not larger than an absolute value of a negative pressure generated by the negative pressure generating portion (32) (Figures 5A-5B, paragraph 40).
            Regarding claim 3, wherein the negative pressure generating portion includes a porous body (not shown) (Figures 5A-5B, paragraph 40).
            Regarding claim 5, wherein the tank (15) includes an injection port (21) for injecting the liquid (19) into the tank (15), the injection port (21) being detachably capped by a cap (22) (Figures 8A-8B).
            Regarding claim 6, wherein the tank (15) includes a surface configured to enable visual recognition (155) of a liquid level inside the tank (15), and a defining portion provided on the surface and configured to define the highest position of the liquid level (Figures 3 and 7).
            Regarding claim 10, wherein the tube (51) is attachable/detachable to/from the tank (15) (Figures 3 and 5A).
             Regarding claim 11, wherein an absolute value of a water head difference caused by a difference between a highest position of the liquid level in the tank (15) and a bottom surface of the tank is not larger than an absolute value of a negative pressure generated by the negative pressure generating portion (32) (Figure 1) (Figures 5A-5B, paragraph 40).


                                             Claim Rejections - 35 USC § 103

             In the event the determination of the status of the application as subject to AIA  35
U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any
correction of the statutory basis for the rejection will not be considered a new ground of
rejection if the prior art relied upon, and the rationale supporting the rejection, would be
the same under either status.
           The following is a quotation of 35 U.S.C. 103 which forms the basis for all
obviousness rejections set forth in this Office action:
           A patent for a claimed invention may not be obtained, notwithstanding that the claimed
invention is not identically disclosed as set forth in section 102, if the differences between the
claimed invention and the prior art are such that the claimed invention as a whole would have
been obvious before the effective filing date of the claimed invention to a person having
ordinary skill in the art to which the claimed invention pertains. Patentability shall not be
negated by the manner in which the invention was made.

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Kimura et al. (US Pat. 10,118,396) in view of McNestry (US Pat. 7,543,923).
            
               Kimura et al. disclose the basic features of claimed invention as stated above but do not disclose an injection auxiliary member that forms a flow passage of the liquid is attached to the tank or integrally formed with the tank; wherein a lower end of the injection auxiliary member defines the highest position of the liquid level in the tank; and wherein the tank  includes an air communication port (24) configured to allow inside the tank to communicate with air, and a gas/liquid separation film is attached to the air communication port.

               McNestry discloses in Figure 1 liquid supply system comprising:

               Regarding claim 7, wherein an injection auxiliary member (7) forming a flow passage of the liquid (5) is attached to the tank (1) or integrally formed with the tank.
              Regarding claim 8, wherein a lower end of the injection auxiliary member (7) defines the highest position (26) of the liquid level in the tank (1).

             It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of McNestry in the Kimura et al.’s 
printing apparatus for the purpose of supply ink.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kimura et al. (US Pat. 10,118,396) in view of Shimizu et al. (US Pat. 9,878,551).

               Kimura et al. disclose the basic features of claimed invention as stated above but do not disclose the tank the includes an air communication port configured to allow inside the tank to communicate with air, and a gas/liquid separation film is attached to the air communication port.

              Shimizu et al. disclose in Figures 12-13A-13C a liquid ejection apparatus comprising:

              Regarding claim 9, wherein the tank (30) includes an air communication port (318) configured to allow inside the tank (30) to communicate with air, and a gas/liquid separation film (316) is attached to the air communication port (318).

             It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to incorporate the teaching of Shimizu et al. in the Tsukuda’s ink-jet recording apparatus for the purpose of preventing ink from leaking out by the gas-liquid separation film.

Response to Applicant’s Arguments

The applicant’s arguments with respect to the prior art rejection have been carefully considered and have been traversed in view of the new grounds of rejection over theKimura reference.  

Allowable Subject Matter

               Claim 4 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims. This claim would be allowable because the prior art references of record fails to teach or suggest a printing apparatus comprising a spring bag includes an inflow port from which the liquid flows into the spring bag, a valve configured to open and close the inflow port, and a lever configured to control opening/closing of the valve, wherein in a case where the spring contracts the lever opens the valve and the liquid flows into the spring bag
via the inflow port, and wherein in a case where the spring bag is filled with the liquid, the
spring extends to make the lever close the valve in the combination as claimed. 
  
            Claims 2 and 12-20 would be allowable. These claims would be allowable because the prior art references of record fails to teach or suggest a printing apparatus comprising a highest position of a liquid level in a buffer chamber in a vertical direction that is higher than a position of a nozzle array, and an absolute value of a water head difference caused by a difference between the highest position of the liquid level in the buffer chamber and the position of the nozzle array is not larger than an absolute value of a negative pressure generated by the negative pressure generating portion in the combination as claimed.

CONCLUSION

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 

            Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Anh Vo whose telephone number is (571) 272-
2262. The examiner can normally be reached on Monday to Friday from 9:30 A.M.to 6:00 P.M..

           If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Matthew Luu can be reached on (571) 272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571- 273-8300.

            Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANH T VO/Primary Examiner, Art Unit 2853